Citation Nr: 1525053	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder (other than sleep apnea). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to an increased rating in excess of 10 percent for seborrheic dermatitis claimed as chronic eczema with swelling; (2) whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss; (3) whether new and material evidence has been received to reopen the claim for service connection for tinnitus; 
(4) entitlement to service connection for sleep apnea; and (5) entitlement to service connection for chronic angioedema have been raised by the record in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed respiratory disorder, other than sleep.

2.  Angioedema is not a respiratory condition.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder (other than sleep apnea) have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
 (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in August 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for a respiratory disorder in May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA examiner reviewed the evidence of record, interviewed the Veteran, and conducted a physical examination.  As discussed in detail below, the VA examiner's opinion that the Veteran did not have a currently diagnosed respiratory disorder is supported by the evidence of record.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The presumptive service connection provisions of 38 C.F.R. § 3.303(b) are only applicable to conditions listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Respiratory Disorder

The Veteran contends that he is entitled to service connection for a respiratory disorder.  In a March 2015 statement, the Veteran clarified that his respiratory condition was also a claim for "chronic angioedema."

Initially, the Board finds that angioedema is not a respiratory condition.  Angioedema is defined as "a vascular reaction involving the deep dermis or subcutaneous or submucosal tissues, representing localized edema caused by dilatation and increased permeability of capillaries, with development of giant wheals."  See Dorland's Illustrated Medical Dictionary 84 (32nd ed. 2012).  Based on this definition, angioedema is a vascular and skin disorder.  As such, the Board has referred this issue to the AOJ for appropriate action as reflected in the introduction section above.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence does not demonstrate that the Veteran has a current respiratory disorder, other sleep apnea.  However, as is noted in the Introduction section of this decision, the Veteran has separately filed a claim for sleep apnea.  While this claim has not been adjudicated, a VA examination has been in conjunction with the sleep apnea claim.   

Service treatment records are negative for any complaints, diagnosis, or treatment for a respiratory disorder.  A November 1991 service separation examination report reveals that a clinical evaluation of the Veteran's chest and lungs were normal and a respiratory disorder was not noted.

Post-service treatment records also do not reflect a diagnosis of a respiratory disorder.  The Veteran has stated that he has a respiratory disorder which is evidenced by the medications prescribed to him by his physicians, including Singulair, fluticasone propionate (nasal spray), ProAir inhalation aerosol, and Cetirizine HCL.  However, VA and private treatment records reflect that these medications have been prescribed for the Veteran's diagnosed angioedema, urticaria, allergic rhinitis, and hay fever.  See April 2006 private treatment record and August 2012 VA treatment record.  The Veteran's post-service treatment records do not reflect a confirmed diagnosis of a respiratory disorder.

The Veteran was also afforded a VA examination in May 2012.  The examiner stated that the claims file had been reviewed.  The examiner further noted that a physical examination of the Veteran and a chest x-ray were both unremarkable.  The pulmonary function tests conducted in March 2012 showed "Spirometry is acceptable and reproducible.  Spirometry and resting room air saturation are normal."  Based on these findings, the VA examiner opined that the Veteran did not have a respiratory condition at the present time.

An October 2012 VA allergy and immunology consult note reflects that the Veteran's "active problems" included hypercholesterolemia, angioneurotic edema, acne, and seborrheic dermatitis.  A physical examination of the chest at that time showed full breath sounds without rales, rhonchi, wheezing, or friction rubs.  A radiology report was noted to be within normal limits with normal pulmonary function tests.  

The Board has considered the Veteran's assertion that he has a respiratory disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a respiratory disorder, such difficulty breathing, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose a respiratory disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Respiratory disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as a chest x-ray), and manifest observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the Veteran does not have currently diagnosed respiratory disorder (other than sleep apnea).  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, other than sleep apnea, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


